Citation Nr: 1625995	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), depression, and anxiety.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


In November 2015, the Board reopened the Veteran's previously denied claim of service connection for anxiety and depression and remanded the claims of entitlement to service connection for anxiety, depression, and PTSD for further development.  

The Board notes that claims of service connection for a psychiatric disability encompass all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board has recharacterized the Veteran's claim as entitlement to an acquired psychiatric disability, including PTSD, depression, and anxiety, as indicated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disability, including PTSD, based upon military sexual trauma.  Specifically, she, generally, contends that during her military service she was sexually assaulted by 6 women in her barracks.  See, e.g., VA examination report dated January 2016.

In a February 2016 statement, the Veteran stated that she is receiving VA treatment for her "PTSD," VA treatment records are only current November 2015.  

An October 2015 VA treatment record reveals that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, SSA records have not been associated with the claims file.  As these records are potentially pertinent to her pending claim, they should be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran has received at any VA health care facility since November 2015.  All such available documents should be associated with the claims file.

2.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  All efforts to obtain these records must be documented.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and with a Supplemental Statement of the Case and afford her a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


